WENTWORTH, Judge,
concurring.
The wage loss offset based on deemed earnings is affirmable upon the evidence before the deputy, covering months immediately following the date on which the deputy found claimant’s “voluntary termination of his employment with the School Board was not justified.” The order, however, is overbroad insofar as it concludes that because of the voluntary termination “the carrier became entitled to use his deemed earnings in computing his wage loss thereafter” without limitation. The *672determination of causal relation between the injury and ensuing wagé loss clearly remains a fact issue subject to evaluation of work search and other applicable burdens and presumptions for each month following such voluntary limitation. Section 440.15(3)(b)2, Florida Statutes. Johnston v. Super Food Services, 461 So.2d 169 (Fla. 1st DCA 1984); The Western Union Telegraph Co. v. Perri, 508 So.2d 765 (Fla. 1st DCA 1987).